Citation Nr: 1044730	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  05-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, 
including as due to Agent Orange exposure.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1972, 
with an intervening period from September 1972 to October 1972 
when he was absent without leave (AWOL).  His initial separation 
under other than honorable conditions was upgraded to under 
honorable conditions by action of the Army Discharge Review Board 
in March 1978.  The Department of Veterans Affairs (VA) 
administratively recognized this recharacterization by a decision 
approved in October 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the above VA Regional Office 
(RO), denying the above listed claims.  The Veteran testified at 
a Travel Board hearing before the undersigned Veterans Law Judge 
at the RO in July 2006; a transcript is of record.  The Board 
remanded the case in June 2007 and again in April 2009, and it 
now returns to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its April 2009 remand, the Board found it appropriate, based 
on the Veteran's documented combat service, to accept, without 
further proof, his account of an incident in which his armored 
personnel carrier (APC) was struck by a rocket with explosive 
force sufficient to kill two of the occupants, with injuries to 
the Veteran including shrapnel injury to the arm and head, as 
well as further injury to the head and back.  The Board accepts 
this notwithstanding service treatment documentation of shrapnel 
injury but not documentation of the incident in question or of 
head or low back injury at that time.  As the Board noted in its 
April 2009 remand, under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), service incurrence of a combat-related injury may be 
accepted based on lay statements alone, but that does not relieve 
a claimant of the requirements to demonstrate current disability 
and a nexus to service to support a claim for service connection, 
and for both those requirements competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); see also Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The questions at issue thus have remained whether the Veteran has 
current neurological residuals and a current low back disorder 
which are residuals of those conceded injuries resulting from 
that APC/rocket attack incident in service.  The Veteran was 
accordingly afforded a VA neurological examination for 
compensation purposes in August 2009, and a VA spine examination 
for compensation purposes in July 2010, specifically to address 
these questions.  Unfortunately, both of these examinations have 
proved inadequate.  

The August 2009 VA neurological examiner explicitly informed that 
he did not have the claims file available for review in 
conjunction with the examination.  This was contrary to the 
erroneous implication in the AMC's Reasons and Bases portion of 
its August 2010 Supplemental Statement of the Case (SSOC) that 
there was in fact review of the claims file to inform that 
examination report.  Although the August 2009 examiner provided 
an opinion regarding the Veteran's current headache disorder 
based on the Veteran's self-reported history, the examination as 
a whole in this case cannot be adequate because it relies on the 
Veteran's self-report of neurological symptoms following multiple 
strokes, without the examiner benefiting his opinions with any 
review of Veteran's complex past medical and neurological 
history.  Reliance only upon the self-report of history by a 
layperson cannot be considered adequate for adjudicative purposes 
in such a medically complex case.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner 
should have the Veteran's full claims file available for 
review.");   see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (When VA undertakes to provide a medical 
examination or obtain a medical opinion, the relevant inquiry is 
whether "the examiner providing the report or opinion is fully 
cognizant of the claimant's past medical history."); but see 
Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of 
claims file is not required where it would not change the 
objective and dispositive findings made during a medical 
examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  The 
Veteran should accordingly be afforded a new neurological 
examination informed by a review of the claims file.  

The Veteran's claim for service connection for a low back 
disorder was also to have been considered including based on 
residuals of the abovementioned combat incident in service.  In 
that April 2009 remand, the Board requested VA examination to 
address questions of current disability and etiology for the 
claimed low back disorder, and instructed that the examiner must 
concede the occurrence of Veteran's asserted combat incident and 
concede  the incurrence of a back injury during that incident in 
service.  The examiner was to then provide an opinion as to 
whether it is at least as likely as not that the current back 
disability is causally related to that in-service injury.  

The Veteran was afforded a VA examination in July 2010 addressing 
his back disorder claim.  Unfortunately, the examiner failed to 
concede back injury during the combat incident in service, 
instead emphasizing in the examination report the absence of 
documentation of either back injury in service or of the 
assertion by the Veteran that he had complained of back pain in 
service following the combat incident.  The examiner concluded 
that he could not link the Veteran's low back disorder to any 
event in service because there was "no information on the C-file 
about the injury and subsequent complaint of low back pain."  
Thus, the examiner entirely failed to acknowledge that the 
Veteran did suffer injury to his back during the combat incident, 
as alleged by the Veteran and consistent with the circumstances 
of combat.  As noted above, this must be conceded as consistent 
with the circumstances of the Veteran's combat exposure, 
according to law.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Accordingly, the Board's remand instructions to obtain a 
satisfactory examination addressing etiology related to conceded 
combat exposure with back injury have not be substantially 
completed.  Substantial, though not strict, compliance with the 
terms of a Board remand is required pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Thus, remand is again required, to obtain the requisite 
opinion from the July 2010 VA examiner, or failing that to obtain 
a further VA examination addressing the development questions 
posed.  

In addition, if the back examiner still cannot arrive at an 
opinion addressing causation or etiology as related to service, 
then for the examination to be adequate, more is required than 
merely a conclusion that the cause or etiology of a particular 
condition is not known or is unknowable.  Instead, a sufficient 
rationale and supporting explanation needs to be provided that 
addresses such matters as whether, for example, the condition 
manifested in an unusual way such that its cause or origin is 
unknowable, there are other risk factors for developing the 
condition, or the question presented is so outside the norm of 
practice that it is impossible for the clinician to use his or 
her medical expertise, training, and literature to render an 
opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran and his representative 
the opportunity to submit or identify 
additional evidence or argument in 
furtherance of the appealed claims.  

2.  Thereafter, afford the Veteran an 
examination to address whether he has any 
neurological residuals of head trauma, to 
include headaches or other brain disorder, 
related to the conceded combat incident in 
service wherein an enemy rocket struck the 
Veteran's armored personnel carrier (APC) and 
this resulted in the deaths of two fellow 
soldiers in the APC, with injuries to the 
Veteran including shrapnel injury to the arm 
and head, as well as further injury to the head 
and back.  It must be emphasized to the 
examiner that the occurrence of this event in 
service is to be presumed for purposes of this 
examination.  The claims folder must be 
made available to the examiner prior to 
the examination.  

a.  The examiner should address whether the 
Veteran has a headache disorder and/or any 
other central neurological disorder, and if 
so whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that such disorder is causally 
related to the Veteran's presumed head 
injury in service.  In so doing, the 
examiner should address whether there are 
current residuals of the Veteran's conceded 
head injury in service.  The examiner should 
also attempt to document, through interview, 
examination, and review of the claims file, 
the Veteran's history of relevant symptoms 
and treatment beginning from service, in 
order to address continuity and chronicity 
since service.  

b.  The examiner should address neurological 
disability which may be attributed to post-
service strokes, versus any injury in 
service or disability begun in service, and 
should review relevant medical findings 
associated with the Veteran's post-service 
strokes and neurological residuals of those 
strokes.  The examiner is advised that the 
prior VA neurological examination for 
compensation purposes in August 2009 is 
deemed inadequate because the examiner did 
not have the claims file and relevant 
medical records available for review for 
that examination.  

c.  Any necessary non-invasive tests should 
be conducted.  The examiner should explain 
in detail all findings and conclusions.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  Also after completion of remand instruction 1, 
contact the VA examiner who conducted the July 
2010 VA spine examination for compensation 
purposes, and request that he provide an addendum 
opinion addressing the questions posed herein 
concerning etiology of the Veteran's claimed low 
back disorder.  The examiner should review the 
claims file, including anything obtained pursuant 
to this Remand.  The claims file must be made 
available to the examiner for review.  The 
examiner must provide an addendum to his July 2010 
VA spine examination report, answering the 
following:

a.  Identify and diagnose any current low back 
disorders.  

b.  Assume that the Veteran suffered injury to 
his low back in service in the course of 
combat, during an incident in which his APC 
was struck by a rocket with force sufficient 
to kill two of the occupants, with injuries to 
the Veteran including shrapnel injury to the 
arm and head, as well as further injury to the 
head and back.  The examiner must for purposes 
of this examination accept that the incident 
occurred as reported by the Veteran, 
consistent with circumstances of combat, but 
need not accept continuity of symptoms 
thereafter or a causal link between current 
disability and the reported injury.  Rather, 
it is the examiner's role to provide an 
opinion addressing this question of a causal 
link between the combat injury and the 
Veteran's currently claimed disability.   
(Otherwise service connection for a low back 
disorder could be granted based on continuity 
of symptomatology from service, or based on 
the presence of arthritis during the a first 
post-service year.  

c.  State whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability) that the Veteran's current low 
back disorder developed due to this injury to 
the low back in combat in Vietnam; or 
contrarily, whether any such a relationship to 
service is unlikely (i.e., less than a 50/50 
probability).  In answering this question, the 
examiner should consider the Veteran's own 
assertions of events and experiences after 
that conceded combat incident, as well as the 
credibility or lack of credibility of those 
assertions, based on all evidence provided.  
However, to repeat, the examiner must, for 
purposes of this case, accept that the Veteran 
did suffer his asserted injuries in combat in 
Vietnam, based on statutory presumptions for 
combat Veterans.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  The examiner should answer all questions 
posed, and provide a complete explanation for 
each opinion provided.  If any question cannot 
be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation as to why such question 
cannot be answered.  

4.  If the requested spine examination 
addendum opinion cannot be obtained from the 
July 2010 VA examiner, then a new VA 
examination must be conducted addressing 
these questions of etiology of the claimed 
low back disorder related to the 
presumptively conceded incident in which the 
Veteran's APC was struck by a rocket with 
force sufficient to kill two of the 
occupants, with injuries to the Veteran 
including shrapnel injury to the arm and 
head, as well as further injury to the head 
and back.  The above-listed instruction 
questions directed at the examiner in remand 
instruction 2 must then be answered by the 
new examiner.  

5.  Once the above-requested development has been 
completed, readjudicate the Veteran's claims for 
service connection for a residuals of head injury, 
and for service connection for a low back 
disorder.  If the decisions remain to any extent 
adverse to the Veteran, provide him and his 
representative with an appropriate supplemental 
statement of the case (SSOC).  Then return the 
case to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

